COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 H.N.,                                            '
                                                                No. 08-11-00364-CV
                    Appellant,                    '
                                                                   Appeal from the
 v.                                               '
                                                                 143rd District Court
 DEPARTMENT OF FAMILY AND                         '
 PROTECTIVE SERVICES,                                          of Ward County, Texas
                                                  '
                    Appellee.                                 (TC# 10-04-22313-CVW)
                                                  '

                                        JUDGMENT

         The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

         It appearing to this Court that Appellant is indigent for purposes of appeal, this Court

makes no other order with respect thereto. This decision shall be certified below for observance.

         IT IS SO ORDERED THIS 13TH DAY OF MARCH, 2013.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating